    Case 1:18-cv-00148-JRH-BKE Document 87 Filed 04/30/21 Page 1 of 7



               IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF GEORGIA
                                      AUGUSTA DIVISION


CASANDRA WILLIAMS-EVANS,                         *
                                                 *


      Plaintiff,                                 *
                                                 ■k


              V.                                 *                 CV 118-148
                                                 *



ADVANCE AUTO PARTS,           INC.,              *
                                                 *


      Defendant.                                 *



                                             ORDER



      Before       the    Court      is    Defendant     Advance   Auto   Parts,     Inc. 's

second bill of costs.                (Doc.   85. )     Defendant was awarded summary

judgment on January 30, 2020, and the Clerk's Judgment was entered

on the same day.            Defendant then filed a bill of costs, which the

Court denied without prejudice pending the issuance of the Eleventh

Circuit's mandate on Plaintiff's appeal.                     (See Doc. 77. )       Now that

the Eleventh Circuit has issued its mandate.                       Defendant once again

filed its bill of costs pursuant to Federal Rule of Civil Procedure

54(d) (1) ,   Local Rule 54.1,             and 28 U.S.C.     §   1920 in the amount of

$2,302.63.^              Plaintiff        Cassandra      Williams-Evans      has      filed

objections.         (Doc.    86. )        For the     following reasons,    the bill of

costs is granted.



^ $1,432.70 is attributable to fees for transcripts of Plaintiff's
deposition   (Docs.  85,  85-2) , and  the  remaining  $869.93  is
attributable to fees and costs for copying ''materials necessarily
obtained for use in the case" - Plaintiff's medical records                          (Docs.
85, 85-3) .
     Case 1:18-cv-00148-JRH-BKE Document 87 Filed 04/30/21 Page 2 of 7



        The   Court     considers      Plaintiff's        timeliness         argument      as   a

threshold issue.         Local Rule 54.1 provides that ''[a] bill of costs

must be filed by the prevailing party within thirty (30) days after

the entry of the judgment or other final order from which an appeal

may be taken."         Plaintiff argues that Defendant's bill of costs is

untimely under the Local Rule.

        Judgment was entered on January 30, 2020.                      (Doc. 69.)       Thirty

days from then would have been February 29, 2020, which was a

Saturday.        Rule 6(a)(1)(C) provides that if the last day of a

period falls on a Saturday, the period continues to run until the

next day that is not a Saturday, Sunday, or legal holiday.                                  That

would    make    the    bill of      costs   due    on    March   2, 2020.        Plaintiff

states    that    she    was    not    served      by    then,    referencing        both   the

certificate of service attached to the initial bill of costs and


the post mark on the envelope containing the physical copy of the

bill of costs.         The bill of costs was filed on the docket on March


2, 2020, but the certificate of service states that it was filed

on   CM/ECF and        sent   via email and        U.S.    Mail to Plaintiff on the

"3nd [sic] day of March, 2020."                   (Doc. 73-1, at 6.)           The postmark

on the envelope is March 5, 2020, after the thirty-day deadline.

(Doc. 86, Ex. A.)

      The     question        then    is   what    to    make     of   the    date    on    the

certificate       of     service.          While        Plaintiff      argues    that       the

certificate of service denotes service on March 3, 2020, the actual
   Case 1:18-cv-00148-JRH-BKE Document 87 Filed 04/30/21 Page 3 of 7



text, "March 3nd," is in all likelihood a typographical error of

"March 2nd."       This is clear when looking at the date when the bill

of costs was filed on the docket, the date on the bill of costs

itself, and the date on the memorandum of law in support of the

bill   of   costs.       All   of    these   are   dated    March    2,   2020.       (See

generally Doc. 73.)            Even if "March 3nd" was not a typographical

error. Plaintiff was not prejudiced because she responded to the

initial     bill    of   costs      within   the   period    allotted      for    such   a

response.     (See Doc. 75.)         Considering the above factors, the Court

finds that the first             Bill of Costs      was timely filed            and   will

therefore consider its merits and Plaintiff's objections.                             See

Stansell v. Revolutionary Armed Forces of Colom., 771 F.3d 713,

746 (11th Cir. 2014) ("Notwithstanding their complaints about lack

of formal service, any failure to                  provide    notice      was    harmless

because     the    appellants     received    actual   notice       and   appeared.");

Roberts v. FNB S. of Alma, Ga., No. CV 215-98, 2016 WL 10920485,

at *3 (S.D. Ga. Sept. 26, 2016) (finding compliance with service

rules where defendant's certificate of service confirmed mailing

of pleading to plaintiff's last known address).

       Under Rule 54(d), prevailing parties are entitled to certain

costs.      But the Court's authority to tax                 costs is statutorily

limited to


       (1) [f]ees of the clerk and marshal; (2) [f]ees for
       printed   or  electronically   recorded  transcripts
       necessarily obtained for use in the case; (3) [f]ees
      Case 1:18-cv-00148-JRH-BKE Document 87 Filed 04/30/21 Page 4 of 7



        and disbursements for printing and witnesses; (4)
        [f]ees for exemplification and the costs of making
        copies       of        any    materials       where   the        copies    are
        necessarily obtained for use in the case; (5) [d]ocket
        fees   under   [28                  U.S.C.     § 1923];    [and]   (6)
        [c]ompensation   of                   court      appointed    experts,
        compensation of interpreters, and salaries, fees,
        expenses, and costs of special interpretation services
        under [28 U.S.C. § 1828].

28 U.S.C. § 1920.              Defendant is the prevailing party, as summary

judgment was granted in its favor.                    See Henderson v. Franklin, 782

F. App'x 866, 874 (11th Cir. 2019).                      Although the district court

has    discretion         to    not    award    the    full   amount      of    costs,       such

discretion      is   not       unfettered      ""since    denial    of    costs    is   in   the

nature of a penalty for some defection on [the prevailing party's]

part in the course of the litigation."                     Chapman v. AI Transp., 229

F.Sd 1012, 1038-39 (11th Cir. 2000) (citing Head v. Medford, 62

F.3d 351, 354-55 (11th Cir. 1995) and Walters v. Roadway Express,

Inc.,    557    F.2d       521,       526   (5th   Cir.    1977)).         To     defeat     the

presumption and deny full costs, a district court must have and

state a sound basis for doing so.                  Id. (citing Medford, 62 F.3d at

354) and Cherry v. Champion Int'l Corp., 186 F.3d 442, 446 (4th

Cir. 1999)).         As the non-prevailing party in this case, it is

Plaintiff's burden to demonstrate that a challenged cost is not

taxable.       Sensormatic Elecs. Corp. v. Tag Co., No. 06-81105, 2009

WL 3208649, at *2 (S.D. Fla. Oct. 2, 2009) (citing EEOC v. W & 0,

Inc., 213 F.3d 600, 621 (11th Cir. 2000)).
     Case 1:18-cv-00148-JRH-BKE Document 87 Filed 04/30/21 Page 5 of 7



A. Plaintiff^s Deposition

        Whether the costs of a deposition are taxable under Section

1920 depends on the factual question of whether the deposition was

'"necessarily obtained for use in the case."            United States Equal

Emp. Opportunity Common v. W&O^ Inc., 213 F.3d 600, 621 (11th Cir.

2000)    (quotation   omitted).       Plaintiff    cites     to   the   sentence

preceding the above quote, which states "[wjhere the deposition

costs were merely incurred for convenience, to aid in thorough

preparation, or for purposes of investigation only, the costs are

not recoverable."       Id. at 620 (quotation omitted).                 Plaintiff

argues that her deposition was not necessary for use in the case

because Defendant should have already known all the information

obtained through the deposition since the underlying events took

place before the deposition in 2019.             In other words. Plaintiff

appears to take issue with the typical procedures of a lawsuit and

discovery.    For example, she argues that Defendant learned of the

facts from the Amended Complaint, Plaintiff's Motion for Judgment

on   the   Pleadings,   and   other    filings    in   the    case,     making   a

deposition unnecessary.       (Pl.'s Obj. to Bill of Costs, Doc. 86, at

15.)

        A deposition, however, is       how   our legal system develops

allegations into evidence properly admissible for adjudication.

Moreover,    the   deposition   was    used   extensively     in    Defendant's

motion for summary judgment and indeed was the primary piece of
   Case 1:18-cv-00148-JRH-BKE Document 87 Filed 04/30/21 Page 6 of 7



evidence Defendant used to support its motion.                (See Doc. 53-1.)

And while Defendant may have been apprised of certain facts through

Plaintiff's filings, it        could    not   necessarily      have    used   those

filings and allegations as evidence to support its                     motion for

summary judgment in the way Plaintiff is implying.                    Considering

the extensive use of Plaintiff's deposition at the summary judgment

stage, the Court concludes that it was ^'necessarily obtained for

use in the case" and its costs taxable against Plaintiff in full.

See also W&O, Inc., 213 F.3d at 621 ("A district court may tax

costs associated with the depositions submitted by the parties in

support of their summary judgment motions." (quotation omitted)).

B. Copying and Printing Plaintiff's Medical Records

      Courts consider     whether the "prevailing party could                   have

reasonably believed that is was necessary to copy the papers at

issue"    when   considering   challenges      to    costs    for     copying   and

printing of documents.      Id. at 623.        Defendant explains that the

$869.93 in copying and printing costs stems from copying costs

charged by Plaintiff's medical providers in obtaining her records.

Plaintiff states that Defendant had prior knowledge of her disabled

status,   employing   a   similar      argument     as   in   the   case   of    the

deposition.      However, Defendant reasonably believed the medical

records were necessary, as questions of Plaintiff s disability and

ability to perform job functions were central to the case.                        It
    Case 1:18-cv-00148-JRH-BKE Document 87 Filed 04/30/21 Page 7 of 7



also used some of the records at summary judgment.         Therefore, the

copying and printing costs are taxed against Plaintiff.

        Plaintiff has failed to carry her burden as the non-prevailing

party to show that Defendant's costs are not taxable.          Therefore,

IT IS HEREBY ORDERED that costs are taxed against Plaintiff in the

amount of $2,302.63, as set forth in Defendant's Bill of Costs.

(Doc. 85 . )


     ORDER ENTERED at Augusta, Georgia, this       c§0      day of April,

2021.




                                        J. RAHDM-d^ALL, CHIEF JUDGE
                                        UNITED_^ATES DISTRICT COURT
                                        SOUTHERN   DISTRICT OF GEORGIA
